NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARIBERTO ROQUE-SANCHEZ,                         No.    16-70025

                Petitioner,                     Agency No. A205-412-360

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Ariberto Roque-Sanchez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s interpretation of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence the agency’s factual findings. Garcia-Milian v. Holder, 755

F.3d 1026, 1031 (9th Cir. 2014). We deny in part and grant in part the petition for

review, and we remand.

      Substantial evidence supports the agency’s denial of CAT relief because

Roque-Sanchez failed to show that it is more likely than not he would be tortured

by or with the consent or acquiescence of the government if returned to Mexico.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      As to withholding of removal, the BIA did not err in finding that Roque-

Sanchez’s proposed social group “young men targeted for recruitment by the drug

cartels and gangs” is not cognizable. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th

Cir. 2016) (in order to demonstrate membership in a particular social group, “[t]he

applicant must ‘establish that the group is (1) composed of members who share a

common immutable characteristic, (2) defined with particularity, and (3) socially

distinct within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N.

Dec. 227, 237 (BIA 2014))).

      The BIA also considered the proposed social group “young men returning

from the United States to Mexico.” In finding that the group was not cognizable,


                                         2
the BIA failed to consider the age and gender characteristics of the proposed social

group. See Pirir-Boc v. Holder, 750 F.3d 1077, 1084 (9th Cir. 2014) (explaining

that to determine whether a group is a particular social group the agency must

make a case-by-case determination as to whether the group is recognized by the

particular society in question); see also Andia v. Ashcroft, 359 F.3d 1181, 1184

(9th Cir. 2004) (“In reviewing the decision of the BIA, we consider only the

grounds relied upon by that agency. If we conclude that the BIA’s decision cannot

be sustained upon its reasoning, we must remand to allow the agency to decide any

issues remaining in the case.”). Thus, we grant the petition for review as to Roque-

Sanchez’s withholding of removal claim, and remand to the agency for further

consideration of his withholding of removal claim consistent with this disposition.

See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      The government shall bear the costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                         3